DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-15 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2020/0264356) in view of Shibata et al. (US 2022/0119687), and in further view of Ota et al. (US 2021/0294013).
Regarding claim 1, Lee discloses a polarizing plate (see figure 9, for instance) comprising: a polarizer (POL); and a first protective layer (RC2) and a second protective layer (CP) sequentially stacked on a surface of the polarizer (POL), wherein the second protective layer (CP) comprises a positive C retardation layer ([0135]). 
Lee further discloses in ¶ [0102], wherein, “The first adhesive member AD1 may have a refractive index in a range from about 1.5 to about 1.8, and have a refractive index difference different from a refractive index of each of the adjacent phase retardation layers RC1 and RC2 by about 0.25”. Therefore, it would have been obvious to one of ordinary skill in the art based on Lee’s disclosure to from the positive C retardation layer to have the index of refraction of about 1.50 to about 1.55, since the range of indices of refraction of the intervening layers lie within the claimed range to optimize optical characteristics of the laminated stack (see MPEP § 2144.05).
However, Lee does not expressly disclose wherein the positive C retardation layer having a thickness of about 10 μm or less, and a glass transition temperature (Tg) of about 150° C. to about 250° C.
Shibata discloses a polarizing plate comprising a c-plate, wherein the positive c-plate has a thickness of about 10µm or less ([0351]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the film thickness of Shibata in the positive C retardation layer of Lee. The motivation for doing so would have been to optimize thinness of the device, as taught by Shibata ([0351]).
Ota discloses a polarizing plate comprising a c-plate, wherein the positive c-plate has a glass transition temperature (Tg) of about 150° C. to about 250° C. ([0129]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the glass transition temperature of Ota in the positive C retardation layer of Lee. The motivation for doing so would have been find the optimized balance between formability, heat resistance and reliability, as taught by Ota ([0129]; [0211]).
Regarding claim 2, Lee in view of Shibata, and in further view of Ota discloses the polarizing plate according to claim 1, wherein a difference in index of refraction between the positive C retardation layer and the first protective layer is about 0.1 or less ([0102]).
Regarding claim 3, Lee in view of Shibata, and in further view of Ota discloses the polarizing plate according to claim 1, wherein a difference in index of refraction between the positive C retardation layer and the polarizer is about 0.05 or less ([0102]).
Regarding claim 4, Lee in view of Shibata, and in further view of Ota discloses the polarizing plate according to claim 1, wherein the positive C retardation layer is a non-liquid crystal layer ([0135], “film type”; “solidified layer”).
Regarding claim 5, Lee in view of Shibata, and in further view of Ota discloses the polarizing plate according to claim 1, wherein the positive C retardation layer comprises at least one compound selected from among a cellulose ester compound or a polymer thereof and an aromatic compound or a polymer thereof ([0085]-[0089]).
Regarding claim 6, Lee in view of Shibata, and in further view of Ota discloses the polarizing plate according to claim 5, wherein the aromatic compound comprises a polystyrene compound ([0085]; see also Ota [0130]).
Regarding claim 7, Lee in view of Shibata, and in further view of Ota discloses the polarizing plate according to claim 6, wherein the polystyrene compound comprises a halogen ([0085]; see also Ota [0130]).
Regarding claim 8, Lee in view of Shibata, and in further view of Ota discloses the polarizing plate according to claim 1, wherein the positive C retardation layer has an out-of-plane retardation of about −180 nm to about 0 nm and an in-plane retardation of about 0 nm to about 10 nm at a wavelength of about 550 nm (Ota [0031]-[0038]).
Regarding claim 9, Lee in view of Shibata, and in further view of Ota discloses the polarizing plate according to claim 1, wherein the laminate of the first protective layer (RC2) and the second protective layer (CP) satisfies at least one of the following Relations 5 and 6:
Re(450)/Re(550)>Re(650)/Re(550),  Relation 5 
where Re(450), Re(550), and Re(650) denote in-plane retardations (unit: nm) of the laminate of the first protective layer and the second protective layer at wavelengths of about 450 nm, 550 nm, and 650 nm, respectively (Shibata [0341]); and
|Rth(450)|/|Rth(550)|>|Rth(650)|/|Rth(550)|,  
Relation 6 where Re(450), Re(550), and Re(650) denote out-of-plane retardations (unit: nm) of the laminate of the first protective layer and the second protective layer at wavelengths of about 450 nm, 550 nm, and 650 nm, respectively (Shibata [0341]).
Regarding claim 10, Lee in view of Shibata, and in further view of Ota discloses the polarizing plate according to claim 9, wherein the laminate of the first protective layer (RC2) and the second protective layer (CP) has Re(450)/Re(550) of about 0.1 to about 10 and Re(650)/Re(550) of about 0.1 to about 5 (Shibata [0341]).
Regarding claim 11, Lee in view of Shibata, and in further view of Ota discloses the polarizing plate according to claim 9, wherein the laminate of the first protective layer (RC2) and the second protective layer (CP) has |Rth(450)|/|Rth(550)| of about 0.1 to about 10 and |Rth(650)|/|Rth(550)| of about 0.1 to about 5 (Shibata [0341]).
Regarding claim 12, Lee in view of Shibata, and in further view of Ota discloses the polarizing plate according to claim 1, wherein the laminate of the first protective layer (RC2) and the second protective layer (CP) satisfies the following Relation 7 (see Ota [0031]-[0032]):
Rth(550)/Re(550)≤−50, where Rth(550) denotes an out-of-plane retardation (unit: nm) of the laminate of the first protective layer and the second protective layer at a wavelength of about 550 nm, and Re(550) denotes an in-plane retardation (unit: nm) of the laminate of the first protective layer and the second protective layer at a wavelength of about 550 nm.
Regarding claim 13, Lee in view of Shibata, and in further view of Ota discloses the polarizing plate according to claim 1, wherein the first protective layer has an in-plane retardation of about 10 nm or less and an out-of-plane retardation of about −10 nm to about 10 nm at a wavelength of about 550 nm (see Ota [0032]).
Regarding claim 14, Lee in view of Shibata, and in further view of Ota discloses the polarizing plate according to claim 1, wherein the first protective layer comprises a cellulose ester resin film ([0090]).
Regarding claim 15, Lee in view of Shibata, and in further view of Ota discloses the polarizing plate according to claim 1, wherein the first protective layer (RC2) and the second protective layer (CP) are sequentially stacked on the surface of the polarizer in the stated order or an order opposite to the stated order (see figure 9).
Regarding claim 18, Lee in view of Shibata, and in further view of Ota discloses the polarizing plate according to claim 1, wherein the laminate of the first protective layer and the second protective layer has an out-of-plane retardation variation rate of about −15% to 0%, as calculated by the following Equation 1:
Out-of-plane retardation variation rate=[(A−B)/B]×100, where B denotes an initial out-of-plane retardation (unit: nm) of the laminate of the first protective layer and the second protective layer at a wavelength of about 550 nm, and A denotes an out-of-plane retardation (unit: nm) of the laminate of the first protective layer and the second protective layer at a wavelength of about 550 nm after the laminate is left at about 60° C. and about 95% relative humidity (RH) for about 250 hours (This is a “product-by-process” limitation, and according to MPEP § 2113 I. – “Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps”. Thus, in the present case, the structure of the claimed invention is assumed to the polarizing plate at the initial pre-baked state.).
Regarding claim 19, Lee in view of Shibata, and in further view of Ota discloses the polarizing plate according to claim 1, wherein the polarizing plate has an MD shrinkage rate of about −0.48% to 0% (This is a “product-by-process” limitation, and according to MPEP § 2113 I. – “Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps”. Thus, in the present case, the structure of the claimed invention is assumed to the polarizing plate at the initial pre-shrinked state.), as calculated by the following Equation 2:
MD shrinkage rate=[(C−D)/D]×100, where D denotes an initial MD length (unit: mm) of the polarizing plate, and C denotes an MD length (unit: mm) of the polarizing plate after the polarizing plate is left at about 85° C. for about 24 hours.
Regarding claim 20, Lee in view of Shibata, and in further view of Ota discloses the polarizing plate according to claim 1, further comprising a fourth protective layer, the fourth protective layer comprising a positive A retardation layer (see [0096]).
Regarding claim 21, Lee in view of Shibata, and in further view of Ota discloses an optical display comprising the polarizing plate according to claim 1.
Claim(s) 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Shibata, and in further view of Ota, and in further view of Kim et al. (US 2019/0169388).
Regarding claims 16-17, Lee in view of Shibata, and in further view of Ota discloses the polarizing plate according to claim 1. However, Lee in view of Shibata, and in further view of Ota dodes not expressly disclose the polarizing plate comprising: a third protective layer on another surface of the polarizer, wherein the third protective layer has an in-plane retardation of about 5,000 nm or more at a wavelength of about 550 nm.
Kim discloses a polarizing plate (see figure 1, for instance) comprising a third protective layer (110) on another surface of the polarizer ([0081]), wherein the third protective layer (110) has an in-plane retardation of about 5,000 nm or more at a wavelength of about 550 nm ([0043]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the third protective layer as Kim on another surface of the polarizer of Lee. The motivation for doing so would have to suppress generation of rainbow mura or spots, as taught by Kim ([0043]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL R BRIGGS whose telephone number is (571)272-8992. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571)-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANAEL R BRIGGS/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        9/30/2022